In a claim against the State of New York to recover damages for wrongful death and conscious pain and suffering arising out of the alleged murder of the claimant’s son by a parolee in Westchester County, the State appeals from so much of an order of the Court of Claims, entered May 9, 1979, as denied its motion for dismissal of, and/or summary judgment on, the second and third causes of action asserted in the claim. Order reversed insofar as appealed from, on the law, without costs or disbursements, and the State is granted summary judgment dismissing the second and third causes of action. The claim does not set forth factual allegations adequate to support the charge of negligence on the part of the State. (See Welch v State of New York, 74 AD2d 661; cf. Williams v State of New York, 308 NY 548; Taylor v State of New York, 36 AD2d 878.) Mollen, P. J., Hopkins, Titone and Mangano, JJ., concur.